Citation Nr: 1409595	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder from December 21, 1989, to October 31, 1990.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in June 1997, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In that decision, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent disability evaluation, effective from May 6, 1992, and a 100 percent disability evaluation, effective from June 3, 1996.  

In December 1999, the Board denied the Veteran's claim of entitlement to an effective date earlier than May 6, 1992, for service connection for posttraumatic stress disorder.  

Pursuant to a Joint Motion, in an order in July 2001, the United States Court of Appeals for Veterans Claims (hereinafter referred to as the Court) vacated the Board's December 1999 decision and remanded the matter to the Board.  In a decision of June 2002, the Board again denied entitlement to an effective date earlier than May 6, 1992, for service connection for posttraumatic stress disorder.

Pursuant to a second Joint Motion, in August 2003, in an order, the Court vacated the Board's June 2002 decision and remanded the matter to the Board.  The Joint Motion specified that the Board had not considered whether a record of unit activities obtained for the purpose of granting service connection for posttraumatic stress disorder constituted a service department record warranting the application of 38 C.F.R. § 3.156(c), under the Court's guidance as set forth in Spencer v. Brown, 4 Vet. App. 283 (1993).

In a decision in June 2004, the Board granted an effective date of December 21, 1989, for service connection for posttraumatic stress disorder.  

In a rating decision in July 2004, the RO assigned a 30 percent rating for posttraumatic stress disorder from December 21, 1989, and a 100 percent rating from June 3, 1996.  

In a rating decision in January 2006, the RO increased the rating for posttraumatic stress disorder to 100 percent effective November 1, 1990.  

In a decision in June 2008, the Board denied a rating higher than 30 percent for posttraumatic stress disorder for the period from December 21, 1989 to October 31, 1990; and entitlement to a total disability rating for compensation based on individual unemployability prior to November 1, 1990.  The Veteran appealed to the Court the Board's decision to deny a rating higher than 30 percent for posttraumatic stress disorder for the period from December 21, 1989, to October 31, 1990.  In a Memorandum Decision in July 2010, the Court set aside the Board's decision of June 2008 and remanded the matter for readjudication.  

In a decision in March 2011, the Board remanded the case to obtain a retrospective medical opinion, which was rendered in June 2011.

In a rating decision in July 2011, the RO increased the rating for posttraumatic stress disorder to 50 percent for the period from December 21, 1989 to October 31, 1990.  

In September 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  In November 2013, the Veteran and his attorney were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument; however, no response has been received,



FINDING OF FACT

From December 21, 1989, to October 31, 1990, post- traumatic stress disorder did not produce a severe impairment of the Veteran's ability to establish and maintain effective or favorable relationships with people; and the psychoneurotic symptoms were not of such severity and persistence so as to produce severe impairment in the ability to obtain or retain employment. 


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for post-traumatic stress disorder for the period from December 21, 1989, to October 31, 1990, have not been met. 38 U.S.C.A. § 355 (West 1989, renumbered and amended 1991); 38 C.F.R. § 4.7, 4.132, Diagnostic Code 9411 (1989, 1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), and implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant claim stems from the Veteran's disagreement with the initial rating assigned upon his grant of an earlier effective date for the grant of service connection for posttraumatic stress disorder.  Thus, while the claim has a convoluted procedural history, as outlines above, it is essentially an initial rating claim, arising from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  In such circumstances, once service connection is granted, the claim is substantiated, and any additional notice is not required.  Thus, any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained VA records and records from the Social Security Administration.



The Board has also obtained a retrospective medical opinion from both a doctorate level VA mental health professional, which was rendered in June 2011, and by a VHA expert, a VA psychiatrist, which was rendered in October 2013.  The latter of the two opinions is adequate for adjudicatory purposes, as it describes the Veteran's disability level for the time period on appeal with sufficient detail so as to render the Board's decision a fully informed one.  Further, the opinion is unequivocally stated, based on an accurate factual history, and supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  
 
As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings,' whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Posttraumatic stress disorder is rated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411 in effect from December 21, 1989, to October 31, 1990, the criteria for a 100 percent required that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  The veteran must also demonstrate totally incapacitating psychoneurotic symptoms, bordering on gross repudiation of reality, with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior.  Further, the veteran must be demonstrably unable to obtain or retain employment.

The criteria for a 70 percent rating required that the Veteran's ability to establish and maintain effective or favorable relationships with people is severely impaired. Further, the psychoneurotic symptoms must be of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 





The criteria for 50 percent rating required that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired and by reason of the psychoneurotic symptoms the reliability, flexibility, and efficiency levels were so reduced as to result in a considerable industrial impairment.

Neither the number of symptoms, nor the type of symptoms, controls in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for a higher rating, that determines the rating.

Evidence

The Veteran served on active duty from November 1967 to April 1969.  

VA records show that in July 1989 the Veteran complained of anger, anxiety, isolation, guilt, sleep disturbances, intrusive thoughts, and depression after the recent death of his father.  It was noted that the Veteran was living with his girlfriend.  The Veteran was described as neatly dressed and the Veteran showed appropriate behavior, a sad affect, and a depressed mood.  He had no suicidal or homicidal ideation.  

In August 1989, the Veteran began a new job as a sales representative.  

In September 1989, by Court order, the Veteran began VA mental health treatment.  The Veteran complained of frequent flashbacks and nightmares.  He stated that he had been socially isolated for years, but he had begun to develop some new friendships in the past several months.  He stated that he was depressed, but he kept "fighting" for his job and for his son.  





On mental status examination, the Veteran's behavior, motor activity, speech, flow and content of thought, perception, sensorium, memory, intellect, insight, and judgment were assessed as normal.  The Veteran's appearance was also assessed as normal.  He did have a sad facial expression.  The Veteran was meticulously dressed.   Mood and affect were depressed.  There was no indication of suicidal or homicidal potential.  The diagnoses were dysthymia and posttraumatic stress disorder.  The severity of the psychosocial stressors and highest level of adaptive functioning in the past year were both assessed as 4 on a scale of 1 to 8.  

In October 1989, the effects of posttraumatic stress disorder and dysthymia were described as moderate.  The Veteran showed good insight and cooperation.  The Veteran stated that once or twice week he experienced nightmares and flashbacks of traumatic events during service, but no other posttraumatic stress disorder symptoms.  He was assessed as having mild social withdrawal, but performing very well in his vocational duties, where there are constant interpersonal relations.  He reported having "good" sleep, with the exception of occasional nightmares, and he described his appetite, libido, and energy as "very good to super."  His affect was euthymic.  There was no suicidal ideation.  

In November 1989, the Veteran reported experiencing chronic fatigue and stated that he received VA mental health treatment for his flashbacks. 

On VA examination in February 1990, the Veteran reported experiencing nightmares and flashbacks of traumatic events during service; a marked loss of interest in things; social isolation; sleep problems; outbursts of anger; and hypervigilance with a startle response.  On mental status evaluation, the Veteran was well groomed, well dressed, alert, cooperative, pleasant, and oriented.  His memory was intact. His affect and mood were appropriate to his thought content.  There was no evidence of delusions, hallucinations, or ideas of reference.  He appeared to have good insight and judgment.  The diagnosis was posttraumatic stress disorder. 



Later in February 1990, the Veteran complained of being very depressed.  The Veteran stated that three months earlier he had been placed on probation for one year for embezzling $2,000 from the company for whom he had been working.  The Veteran stated that he was experiencing stress due to personal bankruptcy.

In April 1990, the Veteran requested a letter confirming that he had been receiving mental health counseling, apparently as part of his probation.  The Veteran stated that he now worked as a sales representative and that the new position was working out well.  On mental status examination, the Veteran was well-groomed and dressed in business apparel, and he reported his mood to be "great."  His affect was bright and cheerful, and he reported sleeping from 8:00 pm to 5:00 am, experiencing nightmares three to four times per month.  He denied engaging in violence or experiencing flashbacks, emotional outbursts, or recurrent thoughts of Vietnam.  He characterized his appetite and concentration as good, and his energy as "alright."  He reported involvement in a relationship with his girlfriend, but characterized their relationship as distant.  The treatment provider characterized posttraumatic stress disorder as stable without medication.  

In June 1990, the Veteran's history included court-ordered mental health treatment.  The Veteran stated that he was currently working as sales representative, but was looking for work in the retail field.  The Veteran described symptoms of nightmares two to three times a month.  On mental status examination, the Veteran characterized his mood, appetite, energy, and concentration as good.  The Veteran requested to terminate his therapy, as he felt that he no longer needed treatment.

Social Security records show that in 1988 the Veteran's income was $23,446, in 1989 his income was $15,397, and in 1990, his income was $9,871.

The Veteran stated that in 1988 he was a retail manager of a shoe company, but he quit in August 1989 because he was unable to deal with customers due to symptoms of PTSD. He then had a less stressful job, which he quit in 1990, also due to PTSD. 



In June 2011, a VA doctorate level psychologist reviewed the Veteran's claims file and expressed the opinion that from December 21, 1989m, to October 31, 1990, the Veteran's disability picture approximated the rating criteria for a 50 percent rating.  The VA psychologist stated that the Veteran's ability to establish and maintain effective or favorable relationships with people was considerably impaired by reason of psychoneurotic symptoms, the reliability, flexibility, and efficacy levels were so reduced as to result in considerable industrial impairment 

In October 2013, the VHA expert, a VA psychiatrist, expressed the opinion that the Veteran's documented symptoms more closely approximated a 50 percent rating, as his psychosocial functioning was "considerably impaired," and that the Veteran's symptoms did not meet the criteria for a 70 percent rating, as his psychosocial functioning was not "severely impaired."  In support of the opinion, the VHA expert explained that the Veteran's treatment records from the period from December 21, 1989, to October 31, 1990, indicate that the Veteran's posttraumatic stress disorder symptoms during this period were of mild to moderate severity.  The VHA expert noted that while the Veteran complained of being "very depressed" due to the acute stress of financial pressure and related fallout from his conviction for embezzlement in February 1990, in April 1990 it was noted that the depressive symptoms from the previous months were due to an adjustment disorder that had resolved without medication, and that the Veteran's current posttraumatic stress disorder was stable without medication.  In June 1990, it was again noted that the Veteran's previous acute adjustment disorder (depression) had resolved without medication and that the Veteran exhibited posttraumatic stress disorder symptoms, but did not meet the diagnostic criteria for a diagnosis of posttraumatic stress disorder, and the Veteran's treatment was terminated at the Veteran's request.  The VHA expert concluded that the feelings of severe depression expressed in February 1990 were manifestations of a separate condition, an adjustment disorder, that related to the Veteran's financial strain and related criminal proceedings.





Analysis

The Veteran's posttraumatic stress disorder has been rated as 50 percent disabling from December 21, 1989, to October 31, 1990.  

On the basis of the VA examination in February 1990, the Veteran exhibited feelings of isolation, but the remainder of the criteria for a higher rating, namely severe impairment of the ability to maintain relationships or severe impairment in the ability to obtain or retain employment or totally incapacitating psychoneurotic symptoms were not demonstrated.

VA records from 1989 to 1990 are consistent with the VA examination of February 1990.  While the records show that the Veteran was detached, he also made efforts to develop new friendships. The records further show the Veteran was alert and oriented, and demonstrated normal judgment and good insight.  Further, the Veteran described having a "great" mood in April 1990, and a "good" mood in June 1990.  He also terminated his psychiatric treatment, as he thought he no longer required treatment.

As for the Veteran's severe depression related to financial concerns, namely, his personal bankruptcy and conviction for embezzling, the VHA expert stated that the depression was related to adjustment disorder, a separate condition from posttraumatic stress disorder.  As severe depression was not a manifestation of posttraumatic stress disorder and as the effects were clearly distinguishable from posttraumatic stress disorder, the severe depression is not evidence of the criteria for the next higher rating. 

Also considering the records of the Social Security Administration and the Veteran's affidavit, the evidence does not suggest that the Veteran had severe impairment in obtaining or maintaining employment , as the record shows that the Veteran was employed through October 1990. 



Although the Veteran has been inconsistent as to when he stopped working, for example, in January 1990, in April 1990, and in October 1990, in his application for a total disability rating in December 2005 and in the records of the Social Security Administration, he stated that he terminated his employment in October 1990.  Weighing the various conflicting statements and the documentation, the Board finds that while the Veteran changed employment in January 1990, he ceased working in October 1990.

With regard to the Veteran's change in income during 1990, and the Veteran's assertion that he changed professions due to his posttraumatic stress disorder symptoms, the Court suggested that the Board should consider obtaining a retrospective medical opinion to determine whether the Veteran's change in unemployment was due to his inability to maintain his former more lucrative career due to his posttraumatic stress disorder symptoms.  

The Board requested such an opinion from a VHA expert, which was rendered in October 2013.  The VHA expert stated that the Veteran's reduced income, which was attributable to his change in vocation triggered by embezzlement charges, resulted in a separate condition, namely, adjustment disorder, which was manifested by depression.  

In other words, the Veteran's contemporaneous statements at the time of his treatment in 1990 indicate that he ceased working for his former employer due to his prosecution for embezzling, not due to his posttraumatic stress disorder symptoms, as more recently asserted by the Veteran.  And the Veteran's more recent explanation for changing vocation is not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).






Moreover, the VHA expert concluded that not only did the Veteran change professions due to criminal prosecution, but the related depression was  attributable to a separate psychiatric condition other than posttraumatic stress disorder.  The retrospective medical opinion addressed the potential significance of the Veteran's change of profession in 1990, and related decrease in income, but found no correlation to posttraumatic stress disorder.

The Board finds that the VHA expert's opinion that the Veteran's symptomatology during the period ranged from mild to, at most, moderate, is persuasive evidence, which opposes the claim for a rating and the Board concluded that posttraumatic stress disorder symptoms between December 21, 1989, and October 31, 1990, did do not more nearly approximate or equate the criteria for a rating higher than 50 percent.  As the preponderance of the evidence is against the claim for a rating higher than 50 percent for posttraumatic stress disorder, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.






If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability was encompassed by the Rating Schedule and the assigned schedule rating was adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran did not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

There is no credible evidence and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability before October 1990 on an extraschedular basis as the only service-connected disability was posttraumatic stress disorder, rated 50 percent. 


ORDER

A rating higher than 50 percent for posttraumatic stress disorder from December 21, 1989, to October 31, 1990, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


